Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2011/0000928 (Antier et al. hereinafter).
In re claim 1, with reference to Figs. 6 and 7, Antier et al. discloses: A cap comprising: a base (110); a hinge (117sub2); and a lid (120) including: a first operative region defined by a first recessed curved wall surface having a bounded perimeter defined by a first longitudinal wall, a second longitudinal wall, an upper ledge, and a lower ledge (see figs. 6 and 7 annotated below), wherein the lid is openable by pressing the first operative region in a first direction (paragraph 0026).

[AltContent: arrow][AltContent: textbox (Upper Ledge)][AltContent: arrow][AltContent: textbox (Lower Ledge)][AltContent: arrow][AltContent: textbox (Lower Ledge)][AltContent: textbox (Upper Ledge)][AltContent: arrow][AltContent: textbox (2nd Longitudinal Wall)][AltContent: arrow][AltContent: textbox (1st Longitudinal Wall)][AltContent: arrow][AltContent: ][AltContent: rect][AltContent: textbox (Recessed Curved Wall)][AltContent: textbox (Recessed Curved Wall)][AltContent: rect]
    PNG
    media_image1.png
    522
    780
    media_image1.png
    Greyscale

In re claim 2, with reference to Figs. 6 and 7, Antier et al. discloses the claimed invention including wherein the upper ledge extends between an upper portion of the first longitudinal wall and an upper portion of the second longitudinal wall, and the lower ledge extends between a lower portion of the first longitudinal wall and a lower portion of the second longitudinal wall (see Fig. 6 above).
In re claim 3, with reference to Figs. 6 and 7, Antier et al. discloses the claimed invention including wherein a lower surface of the upper ledge faces an upper surface of the lower ledge (see Fig. 7 above).
In re claim 4, with reference to Figs. 6 and 7, Antier et al. discloses the claimed invention including wherein the first longitudinal wall, the second longitudinal wall, the upper ledge, and the lower ledge are each defined by uninterrupted wall surfaces (Forms shape seen in Fig. 6 above).
In re claim 5, with reference to Figs. 6 and 7, Antier et al. discloses the claimed invention including wherein the lower ledge is spaced apart from an annular bottom rim of the lid in an axial direction (See Fig. 7 above).
In re claim 6, with reference to Figs. 6 and 7, Antier et al. discloses the claimed invention including wherein the first recessed curved wall surface is recessed inward relative to the upper ledge and the lower ledge (See Fig. 7 above).
In re claim 7, with reference to Figs. 6 and 7, Antier et al. discloses the claimed invention including wherein the first recessed curved wall surface is continuous between the first longitudinal wall, the second longitudinal wall, the upper ledge, and the lower ledge (see Fig. 6 above).
In re claim 8, with reference to Figs. 6 and 7, Antier et al. discloses the claimed invention including wherein a depth of the lower ledge is greater than a depth of the upper ledge (as measured downward from the upper surface of 122).
In re claim 9, with reference to Figs. 6 and 7, Antier et al. discloses the claimed invention including wherein the first recessed curved wall consists of a sealed wall (i.e there are no openings through the wall within the bounds of the longitudinal walls and ledges, see Fig. 6 and 7 above) (also see paragraph 0036, the device is considered sealed until the strand 30/130 is broken).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733